Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 09/08/2021 is acknowledged.
Claims 1, 10, 11, 14, 19 have been amended.
Claim 21 has been newly added.
Claims 2-4 are cancelled.
Claims 1 and 5-21 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "modifier" in claim 1 is a relative term which renders the claim indefinite.  The term "modifier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to what extent and based on what standard(s) the flavor is modified. Claim 1 appears to be limited to a flavoring composition. 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,039,543, hereinafter R1) in view of Varadan et al. (US 2017/0188612, hereinafter R2)
Amended Claim 1 recites a flavoring composition comprising a yeast extract, a fatty acid, peptide material  having a molecular weight in the range 300-10000 Da and at least two free amino acids of which one is a sulfur containing amino acid. Claims 9 and 10 are meat analogues comprising the flavoring composition of claim 1. Amended claims 1 and 19 are limited to specific fatty acids comprising lauric acid, myristic acid, oleic acid, etc. 
Claims 1, 2, 3, 4, 5, 6, 7, 8, - R1 discloses a flavoring composition comprising hydrolyzed plant protein , a fatty acid (linoleic acid), two free amino acids of which one is a sulfur amino acid (glutamic acid and cysteine), a sugar (dextrose), an emulsifier 
R1 also teaches of using 5’-ribonucleotides (Example 5). 
R1 is generally silent to the use of the flavoring composition comprising yeast extract, the fatty acids of amended claim1 or the incorporation of the flavoring composition in meat analogues.
R2 discloses ground meat replicas that mimic ground meat, including beefy flavor. (Abstract)
The meat replicas are plant based products. [0002]
The plant based products include flavoring agents comprising flavorings, flavoring precursors and/or flavoring compounds. [0004]
Claim 1, 12- R2 also discloses a method of making a ground meat replica. The meat replica comprises an isolated plant protein, an optional edible fibrous component, one or more optional flavoring agents, and fat. [0007]
Claims 9, 10, 11, 12, 16, 17, 18 - R2 teaches of flavor precursors comprising a sugar or sugar derivative, an oil, a free fatty acid, an amino acid or derivative thereof, a nucleoside/nucleotide, a vitamin, an acid, a peptide, a protein hydrolysate, a yeast extract or a mixture thereof. The flavor precursor may be selected from glucose, fructose, ribose, sucrose, etc.; lecithin, IMP, GMP, lactic acid, vegetable oil, a free fatty acid, cysteine, methionine, glutamate etc. , beta-carotene, etc. [0014]
The optional fibrous component may include fibers from carrot, etc. [0016]
Protein component may include soy protein isolate. [0017]
Various types of fats may be used including non-animal fat. [0018]
The carotenoid can be lutein, beta-carotene together with fruit or vegetable extract. [0019]
Claims 14, 21 - In order to mask off flavors; carotenoids e.g. beta-carotene may be used. The meat replica can be free of animal products. [0024]
Claim 1- R2 discloses other flavor precursors including free fatty acids comprising lauric, oleic, myristic, palmitic acids. [0071]
R2 teaches of combining carotenoids with the flavor emulsion or the flavor broth. With the addition of carotenoids, the flavor emulsion can have improved flavor quality, a decrease in off oxidized notes, decrease in other off notes and an increase in sweet, fatty, meaty and fresh flavors. [0077]
R2 teaches of binding agents comprising carbohydrate binding agents and proteins. [0090-0094]
Example 26 shows adding carotenoids in flavor emulsion to increase meaty flavor. [0156]
Claim 1- Example 32 discloses addition of polyunsaturated fats for the creation of meaty fat flavor. [0167]
In summary R1 discloses a flavoring composition basically comprising the components of claim 1. R1 flavoring composition includes 5’-ribonucleotide. R2 clearly sets forth a process for producing a meat analogue comprising an added flavoring composition comprising plant protein, yeast extract, fatty acids, amino acids, carotenoids, oils, sugars, and other flavoring agents. The flavoring agents are used in meat replicas free of animal products.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the flavoring composition of R1 using additional flavoring agents as disclosed by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a meat analogue comprising a flavoring composition as presently claimed.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,039,543, hereinafter R1) and Varadan et al. (US 2017/0188612, hereinafter R2), further in view of Chakraborty et al. (US 2017/0055548, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above.
R1-R are generally silent to the use of protein binder that may be a terpene, a carbonyl compound or one off-note blocking compound in meat analogues or protein products.
Claims 13, 14, 15 – R3 discloses a flavoring composition for a non-animal derived protein product. The flavoring composition comprises a protein binder including a mixture of at least one terpene, at least one carbonyl compound, one or more off-note blocking compounds and a flavorant. (Abstract).
R3 clearly teaches that the inventive flavoring composition improves the flavor of non-animal protein products. [0025]
Claims 13, 14, 15 – R3 discloses the terpenes that may be used in the flavoring composition. [0040]
Claims 13, 14, 15 – R3 discloses the carbonyl compounds including ketones and aldehydes. [0041]
Claims 13, 14, 15 – R3 discloses the off-note blocking compounds that may be used in the flavoring compositions. [0043-0052]
Therefore, it would have been obvious to incorporate the compounds disclosed by R3 into a flavoring composition that is used for non-animal protein products. One would do so to improve the flavor of the non-animal protein products or to mask off-notes in such products. Absent any evidence to the contrary, there would have been a reasonable expectation of success in using terpenes, carbonyl compounds, or off-note blocking agents in a flavoring composition used for producing meat analogues containing non-animal protein products. 
Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicant’s arguments are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791